DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. James Reid (Reg. # 56,498) on March 03, 2022.

The application has been amended as follows: 

Claim 3: The method of claim 1, further comprising sensing a status of the switching valve, the status indicative of [[the]] one or more of the multiple air sources in communication with the cavity.

Claim 5: The method of claim 1, further comprising using a position sensor to sense [[the]]a status of the switching valve.

Claims 10, 14-18 (Cancelled).

Claim 19: A gas turbine engine, comprising: 

a switching valve health monitor, the switching valve health monitor operable to determine if the switching valve is functioning normally or abnormally, the switching valve functioning normally when operable to switch between the first and second inlets, and the switching valve functioning abnormally when switching between the first and second inlets is not possible or the switching valve is otherwise not operating as expected; and
a FADEC configured to prevent a change from a motive powered mode to a standby power of the gas turbine engine when the abnormal functioning of the switching valve is determined.

Claim 20: The gas turbine of claim 19, wherein the gas turbine engine is operable in either [[a]]the motive powered mode or [[a]]the standby mode, the switching valve being in a first position when the gas CANDMS: \143943771\1 Page 5 of 8Appl. No. : 16/591,857Attorney Docket No.: 05002993-2446US Reply to Office Action of December 13, 2021 turbine engine is running in the motive powered mode and the switching valve being in a second position when the gas turbine engine is running in the standby mode.

 Claim 23: A multi-engine aircraft comprising:
 a first gas turbine engine for providing a first engine power output; and a second engine for providing a second engine power output, the second engine having a bleed air system and an air switching system including: an switching valve having:

a switching valve health monitor, the switching valve health monitor including at least one of a pressure sensor and a position sensor operable to determine if the switching valve is functioning normally or abnormally, the switching valve functioning normally when operable to switch between the first and second positions and functioning abnormally when switching between the first and second positions is not possible, and
a FADEC configured to prevent a change from a motive powered mode to a standby power of the gas turbine engine when the abnormal functioning of the switching valve is determined.
.
Claim 24 (Cancelled).


Allowable Subject Matter
Claims 1-9, 11-13, and 19-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding this invention of an aircraft with a plurality of gas turbine engine and its method of operation, relevant prior art Munsell (US 2014/0238042) and Ortiz (US 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a FADEC configured to prevent a change from a motive powered mode to a standby power of the gas turbine engine when the abnormal functioning of the switching valve is determined” (for independent Claims 19 and 23) and “controlling the at least one gas turbine engine to prevent in flight a change of the operating mode of said at least one gas turbine engine from said motive powered mode to a standby mode, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/R.A.C./
 Examiner, Art Unit 3741   

/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741